 KECO INDUSTRIES, INC.257Keco Industries,Inc.andInternationalUnion, AlliedIndustrialWorkers of America, AFL-CIO. Case 9-CA-5912June 17, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSshould not be granted. Respondent thereafter filed areply to Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Upon a charge filed on November 5, 1970, by Inter-national Union, Allied Industrial Workers of America,AFL-CIO, herein called the Union, and duly served onKeco Industries, Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 9, issueda complaint on November 23, 1970, against Respond-ent, alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, and no-tice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 22, 1970,following a Board election in Case 9-RC-8496 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;t and that, commencingon or about September 30, 1970, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so. OnDecember 18, 1970, and February 12, 1971, respec-tively,Respondent filed its answer and amended an-swer to the complaint admitting in part, and denyingin part, the allegations in the complaint.On March 8 and March 15, 1971, counsel for theGeneral Counsel filed directly with the Board a Motionfor Summary Judgment, with supporting memoran-dum and an amendment thereto alleging that there areno unresolved issues requiring an evidential bearing,and praying for the relief sought in the Motion forSummary Judgment. Subsequently, on March 30, 1971,the Board issued an order transferring the proceedingto the Board and a Notice to Show Cause why theGeneral Counsel'sMotion for Summary Judgment'Official notice is taken of the record in the representation proceeding,Case 9-RC-8496, as the term "record" is defined in Secs 102.68 and102.69(f) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F 2d 638 (C.A. 4,1968),Golden Age Beverage Co.,167 NLRB 151,Intertype Co. v Penello,269 F Supp 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378 enfd 397F.2d 91 (C A 7, 1968), Sec 9(d) of the NLRARULING ON THE MOTION FOR SUMMARYJUDGMENTThe record in Case 9-RC-8496 reflects that, at thehearing on May 6, 1970, the Respondent questionedthe sufficiency of the petitioning Union's showing ofinterest and moved to adjourn the hearing to permit theRegional Director to make an additional investigationand redetermination of the showing. The HearingOfficer denied the motion but afforded the Respondentthe opportunity to submit a memorandum to the Re-gional Director. On May 8, the Respondent submittedamemorandum with supporting evidence and re-quested the Regional Director to reexamine theUnion's evidence in support of its showing. In his Deci-sion and Direction of Election of May 21, the RegionalDirector not only noted that showing of interest wasnot litigable under well-established Board precedent,but also determined, after a thorough administrativeexamination of the evidence submitted by the Respond-ent, that the Union had satisfied the showing of interestrequirement. On May--28, the Respondent filed a Re-quest for Review on the showing of interest questionwhich the Board denied on June 9 as not raising issueswarranting reviews.On May 28, the Respondent had also filed with theRegional Director a request for extension of time to filethe list of eligible voters because of inadequate time toprepare the list. Finding that the circumstances of theRespondent were not patently extraordinary and thatit had ample time to prepare an eligibility list of approx-imately 125 employees, the Regional Director deniedthe motion. The Respondent's Request for Review ofthis ruling on the ground that a hearing should havebeen held was denied by the Board on June 15 as lack-ing in merit.On July 8, an election by secret ballot was con-ducted, but the ballots were impounded pending dispo-sition of the unfair labor practice charge in Case 9-CB-1834, filed by the Respondent against the Union 2 daysbefore the election. This 8(b)(1)(A) charge was basedupon the Union's refusal to submit equal employmentopportunity information which the Respondent re-quested prior to the election and which it contendedwas vitally necessary to the Respondent and its em-ployees, since its employment policies were subject to191 NLRB No. 56 258DECISIONSOF NATIONALLABOR RELATIONS BOARDthe CivilRightsAct of 1964and certain Executiveorders and the employees would be voting without ade-quate knowledge of the Union's alleged policies in thisregard.Following the dismissal of the charge by theRegionalDirector on August 4,2 the ballots wereopened and counted on August 19. The tally of ballotsshowed that of approximately 98 eligible voters, 47 castvalid votes,of which 37 were for, and 8 against, theUnion, with 2 challenged ballots.On August 26, the Respondent filed timely objec-tions to the conduct of the election alleging in sub-stance:(1)That a letter from the Union to the em-ployees destroyed the laboratory conditions requiredfor the election;(2) that the Union's refusal to honorthe Respondent's request for equal employment oppor-tunity information,togetherwith statistical data,which was the subject of the charge in Case 9-CB-1834,destroyed the laboratory conditions of the elec-tion; (3) that contrary to Board policy under Section11730 ofthe Board's Field Manual,the Regional Di-rector conducted the election while an investigationand determination were pending on the charge in Case9-CB-1834;and (4) that the Regional Director con-ducted a split election and did not notify the Respond-ent and employees that the ballots were to be im-pounded until the start of the election.The objections were investigated.On September 22,the Acting Regional Director issued his SupplementalDecision and Certification of Representative in whichhe overruled the objections in their entirety and cer-tified the Union.The Respondent did not file a Requestfor Review from the Acting Regional Director's Sup-plemental Decision and Certification of Representa-tive.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been raised in the prior repre-sentation proceeding,and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence,nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.'We therefore find that'On appeal to the General Counsel, the dismissal was sustained onSeptember 15?SeePittsburgh Plate Glass Co. v. N.L.R.B.,313 U S 146,162 (1941),Rules and Regulations of the Board,Secs.102.67(1) and 102 69(c).°In its answers to the complaint and in its reply to the Notice To ShowCause, the Respondent argues for Board review of the record in Case 9-RC-8496 and makes the bare allegation that only 25 percent of the eligibleemployees voted in the election The Respondent contends that the Su-preme Court inMagnesium Castings Co. v. N.L.R B.,27 Law Edition 2d,the Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.5We shall,accordingly,grant the Motion for SummaryJudgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent,an Ohiocorporation,is engaged in thebusiness of manufacturing special purpose air condi-tioning and environmental control equipment at itsplace of business located at 2438 Beekman Street, Cin-cinnati,Ohio.During the past 12 months, which is a representationperiod,Respondent sold and shipped goods andproducts valued in excess of $50,000 from its place ofbusiness in Ohio directly to customers located outsidethe State of Ohio.We find,on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engagedin commercewithin the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policiesof the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternational Union,Allied IndustrialWorkers ofAmerica, AFL-CIO,is a labor organizationwithin themeaning of Section 2(5) of the Act.735, is limitedto unit determinations by the Regional Director and thereforethe Board is required to undertake a complete and independent review ofsuch determinations in the representation case, particularly with respect toobjections such as those dealing herein with the equal employment oppor-tunity issuewhich theBoard itself has not reviewed We find no merit in thiscontention as we do not agree with the Respondent that the Supreme Courtdecision inMagnesiumshould be so narrowly construed. SeeInternationalEquipment Company, Division of Damon Engineering Company,189NLRB No. 78, fn. 3 With respectto the Respondent's allegation as toemployee participation in the election,we note first that the tally of ballotsindicates that nearly 50 percent voted, and secondly that, in any event, thismatter of employee participation was not raised as an objection in therepresentation proceeding, and therefore is not timely presented in theinstant unfair labor practice proceeding.5TheRespondent's answer denies the allegation of the complaint per-taimng to the Respondent's refusal to bargain in good faith withthe UnionAttachedto the amendment to the General Counsel's Motion for SummaryJudgment is a letter dated October19, 1970, in whichthe Respondentpurportedlyrefused to meet with and recognize the Union as the representa-tive of its production and maintenance employees.Since the Respondenthas neither alluded to nor controverted the contents of the letter in its replyto the notice to show cause, its denial of the allegation of the complaint withrespect to the Respondent's failure and refusal to bargain must be strickenand the allegation of the complaint deemed to have been admitted.GeneralDynamicsCorporation,187 NLRB No96, and cases cited therein. KECO INDUSTRIES, INC.259III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitdisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees ofthe Respondent at its place of business at 2438Beekman Street, Cincinnati, Ohio, excluding alloffice clerical employees, laboratory technicians,guards, professional employees, and supervisors,as defined in the Act.2.ThecertificationOn July 8, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 9, designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton September 22, 1970, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about September 30, 1970, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing on orabout September 30, 1970, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceSeptember 30, 1970, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to laborHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom and, upon request, bargaincollectively with the Union as the exclusive representa-tive of all employees in the appropriate unit and, if anunderstanding is reached, embody such understandingin a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;Burnett ConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Keco Industries, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. International Union, Allied Industrial Workers ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All productionand maintenanceemployees of theRespondent at its place of business at 2438 BeekmanStreet,Cincinnati,Ohio, excluding all office clericalemployees, laboratory technicians, guards, professionalemployees, and supervisors, as defined in the Act, con-stitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since September 22, 1970, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about September 30, 1970, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaningof Section 8(a)(5) of the Act. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard orders that Respondent, Keco Industries, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Union, Allied Indus-trialWorkers of America, AFL-CIO, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All production and maintenance employees of theRespondent at its place of business at 2438 BeekmanStreet,Cincinnati,Ohio, excluding all office clericalemployees, laboratory technicians, guards, professionalemployees, and supervisors, as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guaran-teed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Cincinnati, Ohio, place of business,copies of the attached notice marked "Appendix."6 Co-pies of said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by Re-spondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps6In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the noticereading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shallbe changedto read "POSTEDPURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Interna-tionalUnion,Allied IndustrialWorkers ofAmerica, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesof the Respondent at its place of business at2438 Beekman Street, Cincinnati, Ohio, ex-cluding all office clerical employees, labora-tory technicians, guards, professional em-ployees, and supervisors, as defined in theAct.KECO INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 2407, Federal Office Building, 550 MainStreet,Cincinnati,Ohio 45202, Telephone 513-684-3686.